Citation Nr: 1202638	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  06-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a gunshot wound of the thoracic spine with Muscle Group XX involvement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran had active service from December 1978 to July 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2005 by a Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in May 2006.  The Veteran testified at that time and the hearing transcript is of record.  The Veterans Law Judge (VLJ) who conducted the May 2006 hearing has retired and is no longer at the Board.  In January 2010, the Veteran was notified of this information and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (2011) (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also, 38 U.S.C.A. § 7107(c) (West 2002).  The Veteran requested a new hearing in connection with the current claim.  This hearing was held in September 2010 and the Veteran testified before the undersigned VLJ.  The hearing transcript is of record.  

Additionally, the Board notes that the Veteran raised the claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to a combination of disabilities during the May 2006 hearing.  To date, this issue has not been addressed and, therefore, it is again referred for any appropriate action.  In addition, the Veteran raised separate claims of entitlement to service connection for a cervical and thoracic spine disability, to include as secondary to service-connected gunshot wound residuals of the thoracic spine.  The RO denied the Veteran's claim by way of a rating decision dated July 2009.  The Veteran was notified of this decision and did not appeal it.  The Veteran's representative subsequently raised the issue again at the time of the September 2010 hearing.  In light of the procedural history of this claim, the Board construes the representative's statements as an attempt to reopen the claim of entitlement to service connection for a cervical and thoracic spine. 

FINDINGS OF FACT

1.  While in service, the Veteran had a gunshot wound of the thoracic spine involving Muscle Group XX.

2.  The Veteran's residuals of a gunshot wound are manifested by evidence of impairment of strength and endurance and complaint of cardinal signs or symptoms of muscle disability; they are not manifested by hospitalization for a prolonged period for treatment in service; loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; abnormal swelling or hardening in contraction; or severe impairment of function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a gunshot wound of the thoracic spine have not been met at any time covered by this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings in excess of 20 percent are not warranted in this case as the evidence does not show that a higher rating is warranted at any point in time covered by this claim.

Guidance in rating muscle injuries is set out at 38 C.F.R. § 4.56, which discusses factors to be considered in the evaluation of disabilities involving muscle groups due to gunshot wounds or other trauma.  Muscle group injuries or trauma are evaluated on the basis of the following factors: the velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  38 C.F.R. § 4.56. 

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(c), (d).

Under 38 C.F.R. § 4.56 (d): 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

A moderate muscle disability is one where the injury was either through-and-through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in-service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.  38 C.F.R. § 4.56(d)(2). 

A moderately severe muscle disability is one where the injury was either through-and-through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  

Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3). 

A severe muscle disability is one where the injury was either through-and-through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.456(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  

If present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

Injuries to Muscle Group XX are rated under Diagnostic Code 5320.  Muscle Group XX group provides postural support of the body and extension and lateral movements of the spine.  Group XX muscles function as postural support for the body and extension and lateral movements of the spine.  The spinal muscles include the sacrospinalis (erector spinae and its prolongations in the thoracic and cervical regions).  Different ratings are assigned for the cervical and thoracic region and for the lumbar region.  A non-compensable rating is assigned for slight muscle injury of the lumbar, cervical, and thoracic spine regions.  A 10 percent rating is assigned for moderate muscle injury of the cervical and thoracic spine region and a 20 percent evaluation for a moderately severe disability.  A 40 percent evaluation is warranted for a severe disability.  

For the lumbar region, Diagnostic Code 5320 also provides a 20 percent evaluation for a moderate disability, and a 40 percent evaluation for a moderately severe disability.  A 60 percent evaluation is warranted for a severe disability of the lumbar spine.   

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

When rating muscle group injuries, the Board notes that the history of the injury is a factor for consideration.  

The Veteran's service treatment records (STRs) indicate that the Veteran sustained a gunshot wound in the back on April 23, 1983.  He was in General Hospital in Petersburg, Virginia, and then transferred to Fort Lee Hospital where he was discharged on April 26, 1983.  An x-ray revealed a metallic object consistent with a bullet resting near the 3-4 level of the thoracic spine.  The Veteran complained of pain at the gunshot wound site.  It was noted that a previous work up revealed no internal damage.  Physical examination revealed a healed entrance wound to the upper back/right shoulder with some tenderness of the surrounding muscle.  There was no tenderness over the bullet near the spinous process on the right.  The impression was healing gunshot wound.  In May 1983, it was noted that the Veteran was comfortable and able to do pushups with very slight soreness in the back at the entry site.  The impression was that of healing bullet wound.  The Veteran was not to do any sit-ups for 10 days.  Later that month, the Veteran wondered why he still had some discomfort in the back muscle.  Recheck was unremarkable but the bullet track was still slightly tender without evidence of infection.  In June 1983, it was noted that the entrance would was healed and that the bullet was not palpable.  An x-ray reportedly showed no change in the position of the bullet.  The impression was healed gunshot wound with the bullet in stable position without symptoms.  

In June 1989, the Veteran was accorded a VA compensation and pension examination.  The examiner found that the Veteran had a healed wound of entrance at the upper back which was to the right of the spinal column at T4 or 5 level.  He had a history of pain on percussion over the thoracic spine.  Range of motion of both shoulders was full.  An x-ray report indicated there was a bullet within the soft tissue of the back at the level of the third dorsal vertebra.  The assessment was that the Veteran had a healed gunshot wound scar which was asymptomatic in the upper back to the right of the spinal column with a bullet lodged in the soft tissue.  

The RO granted service connection by way of a July 1989 rating decision and assigned a noncompensable evaluation for the thoracic gunshot wound pursuant to Diagnostic Code 5320.  A January 1990 rating decision changed the evaluation to 10 percent based on a finding that the evidence showed moderate disability of the thoracic spine.  

A VA medical record dated in January 1990 showed that the Veteran complained of pain.  No gross abnormalities were found with respect to the thoracic spine although the Veteran was tender to palpation about the T-3 area.  The assessment was discomfort of the thoracic spine.  

The prior 10 percent rating was confirmed and continued pursuant to rating decisions of October 1991 and January 1997.

Upon VA examination in September 1997, he reported chronic pain.  Physical examination revealed normal and good muscular development of his thoracic paraspinal muscles.  He complained of diffuse pain upon palpation but the examiner did not detect a muscle spasm.  Range of motion of the lumbar spine was full although the Veteran complained of painful motion.  He could flex to 90 degrees, extend to 40 degrees, and side bend to 30 degrees.  The diagnosis was history of gunshot wound with retained bullet fragment in the thoracic spine region with complaints of pain but the examiner did not see evidence of true physical impairment.

When examined in February 1999, the Veteran complained of intermittent sharp pain.  Physical examination revealed no pain to palpation or percussion.  There was no muscular spasm noted of the thoracic area.  A rating in excess of 10 percent was denied by way of an April 2000 rating decision.  

Upon examination in September 2002, the Veteran reported pain such that he had difficulty sitting for prolonged periods.  The pain was worse on bending and he was unable to reach things above his shoulder.  Examination of the cervical spine revealed right paracervical tenderness but no cervical tenderness.  Forward flexion was to 40 degrees, backward extension was to 45 degrees, lateral flexion was to 45 degrees bilaterally, and lateral rotation was to 88 degrees bilaterally.  Examination of the thoracic spine revealed tenderness.  There was no atrophy or any fasciculation.  Forward flexion of the thoracolumbar spine was to 50 degrees on flexion, lateral bend was to 35 degrees bilaterally, lateral rotation was to 80 degrees and extension was to 10 degrees.  The diagnoses were status post gunshot wound with chronic back pain, likely due to muscle spasm, and degenerative disc disease of the cervical spine.  

Pursuant to a September 2002 rating decision, the Veteran's rating was increased to 20 percent based on a finding that the evidence showed moderately severe disability.  A September 2003 rating decision continued the 20 percent evaluation and denied a temporary total evaluation because of hospital treatment in excess of 21 days as the hospitalization was not found to pertain to the service-connected disability.  

Upon examination in November 2003, the Veteran reported muscle pain in the right side of parathoracic area but no flare ups, fatigue or weakness.  The Veteran reported that there was no bone, nerve or vascular structure involvement.  Physical examination revealed no tendon, bone, joint or nerve damage and muscle strength was 5/5.  There was also no muscle herniation, loss of muscle function, or joint motion affected.  There was no additional limitation due to pain, fatigue and weakness.  Cervical spine forward flexion was to 44 degrees, extension to 30 degrees, lateral flexion was to 30 degrees bilaterally, left lateral rotation was to 68 degrees and right lateral rotation was to 70 degrees with pain.  Range of motion was not additionally limited by pain, fatigue or weakness.  There was evidence of mild spasm and mild tenderness from C5-T4.  There was no weakness or postural abnormality.  Thoracolumbar range of motion was to 50 degrees on forward flexion, to 28 degrees on extension, to 30 degrees on right lateral flexion, to 20 degrees on left lateral flexion and to 20 degrees bilaterally on rotation.  There was evidence of painful motion at the end of all movements and tenderness from T1-T6.
  
While the Veteran filed a notice of disagreement and a statement of the case was issued in January 2004, the appeal was not perfected by the filing of a substantive appeal.  

In March 2005, the Veteran requested an increased evaluation for the service-connected condition.  The Veteran's representative has asserted that this statement should be construed as a notice of disagreement with respect to a January 2004 rating decision which continued the 20 percent evaluation for the service-connected disability and also assigned a separate compensable rating for an associated scar.  However, the Board finds that this document is not a notice of disagreement as it does not express disagreement or dissatisfaction with a determination of the RO and express a desire to contest the result.  See 38 C.F.R. § 20.201 (2011).  Instead, the document merely requested a "reevalation for an increase for my service connected "Back Condition".  Moreover, this document was filed more than a year after the January 2004 rating decision.  See 38 C.F.R. § 20.302 (2011).  Accordingly, the RO properly treated the document as a claim for an increased rating.

In May 2005 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran complained of pain in his back.  He reported that the pain increased to an 8/10 during a flare-ups and he had partial limitation of motion.  Range of motion of the cervical spine revealed:  forward flexion from 0 to 45 degrees, extension from 0 to 45 degrees, left lateral flexion from 0 to 30 degrees, right lateral flexion from 0 to 40 degrees, left lateral rotation from 0 to 70 degrees, and right lateral rotation from 0 to 74 degrees.  The Veteran reported mild pain over the trapezius muscle at the end of all movements.  After repeated movement, there was no decrease in the range of motion, no increase in weakness, fatigue, or lack of endurance.  There was objective painful motion, mild spasm, and vague tenderness over the trapezius area.  

Range of motion of the thoracolumbar spine revealed:  forward flexion from 0 to 50 degrees, extension from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, left lateral rotation from 0 to 50 degrees, and right lateral rotation from 0 to 50 degrees. The Veteran showed pain at the end of all movements at the upper level of the lumbar spine.  After repeated movement of the lower back, there was no change in range of motion and no increase in weakness, fatigue, or lack of endurance.  The Veteran showed disproportionate pain during the examination of the back area, which the examiner noted was not consistent with his clinical condition.  There was objective evidence of painful motion, spasm, and tenderness in the upper lumbar spine.  The Veteran was independent in all areas to include eating, grooming, bathing, toileting, and dressing.  An x-ray of the thoracic spine dated in March 2005 showed the presence of a metallic foreign body at the soft tissue on the posterior aspect of the upper thoracic area.  The diagnosis was shrapnel wound entering the right parathoracic area and retained metallic foreign body in the soft tissue in the upper thoracic spine and degenerative disc at C4-S1, cervical spine and L4-S1.  

VA medical records include a chest x-ray dated in June 2005 that was compared to a March 2005 x-ray that also revealed a bullet seen overlying the Type 2 vertebral body.  The impression was no significant interval change.  In April 2006 the Veteran complained of back pain with no relief from over-the-counter pain reliever.  In May 2006, the Veteran complained of chronic cervical pain radiating down the arms and back pain down to the hips.  The diagnosis was degenerative disc disease with chronic neck and back pain.  In June 2006, the Veteran complained of low back pain that was worse with prolonged sitting.  He denied that the pain radiated.  He also reported some non-radiating neck pain that has been progressively worse.  He complained of numbness and tingling in his left arm from the shoulder to the fingers, which he described as intermittent with tingling in his left fingers that would last for a couple of days then resolve.  He reported that pain did not radiate into the legs and he denied any bowel or bladder incontinence.  The impression was multilevel degenerative disc disease extending from C2-3 to C6-7.  

Lay statements dated in May 2006 reported that the Veteran had a problem with his back due to pain.  One person reported that he would sometimes be unable to get out of bed without her help because of the pain he was having in his back.  

During the May 2006 Board hearing, the Veteran testified that he had sharp pain in this back such that he could not move, walk or bend.  He would have to lay down for a while but then he would not be able to get up.  This happened up to four times per week.  When he had the pain, he would lay down all day and take a pain pill.  

In September 2007 the Veteran was accorded a C&P orthopedic spine and muscles examination.  During the examination the Veteran reported increased and constant cervical spine pain and thoracic spine pain.  The pain was worse with sitting, standing, bending, lifting, and any type of motion.  He denied radiation of pain down his arms or legs, weakness, and bowel or bladder changes.  He also denied interference with daily activity.  He reported no problems with repetitive use, denied incapacitating episodes, and denied flare-ups.  

Physical examination revealed a small scar over the medial border of the scapula on the right where the Veteran reported his gunshot wound was located.  Range of motion of the thoracic spine revealed he was able to bend to 90 degrees, extend to 30 degrees, rotate right to 30 degrees, rotate left to 30 degrees, side bend right to 20 degrees, and side bend left to 20 degrees.  The Veteran complained of pain on all ranges of motion.  Range of motion of the cervical spine revealed he could forward flex to 45 degrees, extend to 45 degrees, lateral flex to the right to 40 degrees, lateral flex to the left to 40 degrees, rotate to the right to 75 degrees, and rotate to the left to 75 degrees.  The examiner noted that these ranges of motion were all normal for the Veteran's age group.  The Veteran complained of pain on all ranges of motion of the lumbar spine and pain at the end of range of flexion and extension of the cervical spine.  After repetitive motion of cervical and thoracic spine, there was no additional loss of joint function due to pain, fatigue, or lack of coordination.  The diagnosis was cervical degenerative disc disease and status-post thoracic gunshot wound with retained metallic body.  

During his September 2010 Board hearing, the Veteran testified that he had some limitation in lifting his arm.  He further testified that his gunshot wound affected his ability to sleep and he reported that he had a little weakness in his right arm, which is his dominant arm.  

In July 2011 the Veteran was accorded a C&P orthopedic muscles and spine examination.  During the examination the Veteran complained of persistent pain over the right shoulder blade area since the accident.  He reported that his pain was a 7 to 8/10 that has remained constant over the years.  An x-ray dated in September 2007 revealed evidence of a retained bullet fragment posterior to the T3 spinal process.  There was no evidence of acute fracture or subluxation.  Disc space and spinous process appeared to be well maintained.  A June 2010 cervical spine CT scan revealed evidence of moderate to severe spinal canal stenosis at C6-C7 level as well as bilateral foraminal stenosis due to degenerative changes.  The Veteran also complained of chronic pain in the neck that started approximately 10 years ago.  He reported radiating pain into the right upper extremity along with tingling and numbness sensation.  He also complained of chronic low back pain with tingling and numbness in the bilateral lower extremities after prolonged walking and standing.  He had no history of injury or trauma to his neck or low back in service.  A December 2006 x-ray of the lumbar spine revealed degenerative disc disease at L5-S1.  The Veteran denied incontinence of the bowel and bladder and he did not report weakness in the four extremities.  He complained of chest tightness but reported an unremarkable cardiac workup.  He did not report radiating pain in the ribcage.  

The Veteran reported that he stopped working because of back pain.  He had difficulty lifting but reported that he was independent in activities of daily living.  He did not use a brace or assistive device and did not report additional limitation following repetitive use or during flare-ups.  He also did not report incapacitating episodes during the past year.  He denied a history of tumor or inflammatory osteoarthritis.  Physical examination of the cervical spine revealed no muscle spasm, no tenderness to palpation over the cervical paraspinals, and no erythema.  Range of motion of the cervical spine revealed as follows:  flexion was from 0 to 45 degrees, extension was from 0 to 40 degrees, lateral bending was from 0 to 40 degrees bilaterally, and rotation was from 0 to 70 degrees bilaterally.  Pain and range of motion was the same following repetitive range of motion.  There was no evidence of fatigue, weakness, or lack of endurance.  

Physical examination of the thoracic spine revealed a well-healed scar over the right scapular area measuring 2 cm. by 1 cm. from the previous gunshot wound.  There was mild tenderness to palpation over the scar area.  There was no significant soft tissue or muscle loss in the right scapular area.  There was no soft, flabby muscle in the wound area in the right scapular area.  Additionally, there was no loss of deep fascia or muscle substance in the right scapular wound area.  Range of motion of the thoracic spine revealed as follows:  flexion from 0 to 70 degrees, associated with pain at the end of range of motion; extension from 0 to 25 degrees associated with mild pain at the end of range of motion; side bending from 0 to 30 degrees bilaterally associated with mild pain at the end of range of motion, and rotation from 0 to 45 degrees bilaterally associated with discomfort at the end of range of motion.  

Neurologic testing revealed muscle strength was 5/5 in four extremities.  His sensation was minimally impaired to light touch over the dorsal aspect of the right forearm and the right lower extremity involving the anterolateral aspect of the thigh and the lateral aspect of the right leg.  There was also minimal impaired sensation to light touch over the medial aspect of the left leg, otherwise grossly intact.  Deep tendon reflexes were 1+ throughout and symmetric and the Veteran's gait was normal without use of assistive device.  The impression was cervical spondylolysis and stenosis, gunshot wound to the right thoracic area with scar formation, and lumbar spondylolysis.  The examiner opined that the Veteran had a fragment in the posterior to the T3 transverse process with no thoracic spinal canal compromise.  The examiner further opined that from an orthopedic standpoint, the disability associated with the gunshot wound should be considered moderate and his impairment from the gunshot wound should have no significant impact on sedentary employment.  

In August 2011 the Veteran was accorded a C&P neurology examination.  During the examination the Veteran complained of pain in the right shoulder and pain in the upper thoracic and cervical spine for the last several years.  He reported that the pain from the lower cervical and upper thoracic region radiates to both upper extremities, in the right more than the left, and has weakness and numbness of the right upper extremity since then.  A cervical spine CT scan reveals moderately severe spinal stenosis of C3-C4 and C4-C5, a bullet fragment in the right middle D2 level, and C5-C6 moderate spinal stenosis.  The Veteran reported that movement of the spine on the upper back and lower neck causes pain and he had difficulty doing daily activities and routine activities.  He described his continued pain as moderate to severe and described his numbness in both upper extremities as moderate to severe.  Neurological examination revealed his neck movements were slightly restricted on right lateral flexion.  He had positive tenderness on the lower cervical paravertebral muscles on the right and slight spasm was also located in the area.  There was positive tenderness noted on the upper thoracic region on the right.  His strength was 5/5 for both upper and lower extremities.  There was no atrophy on the cervical thoracic region.  The right shoulder movements were somewhat painful and limited and positive tenderness was noted on the D2 paravertebral muscle on the right.  His finger-to-nose and heel-to-shin coordination was intact.  He had subjectively decreased pinprick and light touch sensation noted on both upper and lower extremities.  Vibratory sense was also diminished distally on both upper extremities and the lower extremities.  No dermatomal sensory loss was detected.  The examiner noted that the Veteran had subjective numbness and weakness in both upper extremities, which could be attributed to his bilateral cervical, thoracic neural foraminal stenosis, mostly on the cervical C5-C6 radiculopathy.  

After considering the evidence, the Board finds that the Veteran is not entitled to an initial rating higher than 20 percent for his residuals of a gunshot wound of the thoracic spine with muscle disability.  While the Veteran asserts that the current rating for spinal muscle disability is not adequate, the evidence of record shows that the gunshot wound has resulted in no more than moderately severe thoracic muscle injury throughout the rating period on appeal.  In reaching its conclusion, the Board has appropriately considered additional functional loss due to factors such as pain, weakness, incoordination, and fatigability.  Such criteria are considered as part of the evaluation of a moderate disability of muscles.  38 C.F.R. § 4.56 (d)(2)(ii) and (iii).  

The evidence does not show impairment to support the criteria for a severe muscle disability.  During the May 2005 VA examination, the Veteran reported mild pain at the end of all movements.  The examiner noted there was no change in range of motion and no increase in weakness, fatigue, or lack of endurance.  The examiner further noted that the Veteran showed disproportionate pain during the examination of the back area that was not consistent with his clinical condition.  During the September 2007 VA examination, the Veteran complained of pain on all ranges of motion but the examiner noted that these ranges of motion were all normal for the Veteran's age group.  The examiner also found there was no additional loss of joint function due to pain, fatigue, or lack of coordination after repetitive motion of cervical and thoracic spine.  The July 2011 examiner noted no evidence of fatigue, weakness, or lack of endurance following repetitive range of motion of the thoracolumbar spine.  Examination revealed no significant soft tissue or muscle loss; no soft, flabby muscle; no loss of deep fascia or muscle substance in the wound area in the right scapular area.  The examiner further opined that from an orthopedic standpoint, the disability associated with the gunshot wound should be considered moderate and his impairment from the gunshot wound should have no significant impact on sedentary employment.  During the August 2011 VA examination, the Veteran reported that movement of the spine on the upper back and lower neck causes pain and he had difficulty doing daily activities and routine activities.  The Veteran also reported that the pain from the lower cervical and upper thoracic region radiates to both upper extremities, in the right more than the left, and has weakness and numbness of the right upper extremity.  However, the examiner attributed these symptoms to his bilateral cervical, thoracic neural foraminal stenosis, mostly on the cervical C5-C6 radiculopathy.  

Additionally, the medical evidence is devoid of evidence of hospitalization for a prolonged period in service, instead, he was hospitalized for several days.  There is no evidence indicating wide damage to muscle groups in the missile track, loss of deep fascia or muscle substance or soft flabby muscles in the wound area.  The July 2011 examiner specifically indicated that there was no significant soft tissue or muscle loss in the right scapular area nor was there soft, flabby muscle in the wound area in the right scapular area.  Additionally, the examiner found there was no loss of deep fascia or muscle substance.  There is no indication that the muscles swell or harden abnormally during contraction although examiners have noted spasms and tenderness.  The evidence also does not show multiple scattered foreign bodies, adhesion of the scar to the scapula, atrophy, adaptive contraction of an opposing group of muscles or induration of an entire muscle.  The statements of the Veteran regarding his symptoms and the effects are considered probative, competent and credible evidence and support moderately severe muscle injury but no more.  To the extent the Veteran asserts a higher evaluation is warranted, his statements are outweighed by the medical evidence which does not show that the criteria for severe disability are met.  In fact, one examiner specifically opined after conducting a comprehensive examination that the disability was moderate in nature.  Moreover, the evidence shows that the Veteran's extension of the thoracolumbar spine was at its worst to 25 degrees and at its worst his side bending was limited to 20 degrees.  Pursuant to 38 C.F.R. § 4.71a, Plate V, 30 degrees of extension and lateral flexion are normal.  The limitation of motion on extension and on lateral bending on one occasion to 20 degrees supports the currently assigned evaluation but does not show that he has severe disability.  His lateral bending was assessed as normal on examination in 2005 and in 2011.  While the Veteran reported flare-ups of pain and partial limitation of motion, no additional limitation was shown after repetitive use.  The medical evidence is highly probative as the examiners conducted physical examinations and provided detailed information concerning the level of severity of the muscle injury.  Thus the Board finds that the Veteran's disability does not reflect more than moderately severe muscle injury and does not warrant an evaluation in excess of 20 percent.  

The Board notes that entrance and exit scars are part of the criteria for evaluating a moderate disability under 38 C.F.R. § 4.56(d)(2)(iii).  However, in the present case, the Veteran is separately service-connected for his scar, evaluated as 10 percent disabling.  Evaluating the Veteran's scar again under the ratings for Muscle Groups would constitute impermissible "pyramiding."  See 38 C.F.R. § 4.14 (2011).  Moreover, his scar was not assessed as ragged, depressed and adherent.  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of a gunshot wound of the thoracic spine with Muscle Group XX involvement with the established criteria found in the rating schedule.  The Board finds that the Veteran's residuals of a gunshot wound of the thoracic spine with Muscle Group XX involvement is fully addressed by the rating criteria under which such disabilities are rated.  The Veteran has reported that he has pain which results in difficulty with motion, as well as other activities such as standing and walking.  This is contemplated by the 20 percent evaluation for moderately severe disability affecting the postural support of the body and extension and lateral movements of the spine.  An exceptional disability picture such that the schedular criteria are inadequate is not shown.  Again, the Board notes that symptoms associated with claims for service connection for disabilities of the cervical and thoracolumbar spine have been referred to the RO.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has alleged that he was unemployable during the course of the appeal due to the service-connected disabilities.  As previously noted, the issue of TDIU is referred to the RO for appropriate action.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In this case, the RO sent a letter in April 2005 that informed the Veteran how to substantiate his claim for an increased rating and of the information and evidence that VA would provide and that the Veteran should provide.  This together with the April 2006 letter, which informed the Veteran of how VA determines disability ratings and effective dates, provided the Veteran with the required notice.  Following the issuance of the April 2006 letter, the claim was readjudicated by way of a statement of the case.    

In July 2007, December 2008 and March 2011, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The RO provided additional notice pursuant to the Veterans Claims Assistance Act in August 2007 and additional VA medical records were associated with the claims folder and a medical opinion was provided on remand.  While the September 2007 x-ray report was not associated with the claims folder, there was still substantial compliance with the remand as medical records dating from 2006 were obtained.  Moreover, both the September 2007 examiner and the July 2011 examiner noted that the x-ray showed evidence of a retained bullet fragment posterior to the T3 spinal process.  Accordingly, there is no prejudice to the appellant by the Board proceeding to a determination without the x-ray report.  By way of a March 2011 letter, the Veteran was requested to identify any additional medical treatment for the disability since March 1, 2004, and provide completed authorizations to release information.  In addition, VA examinations were conducted, which included physical examinations, the results of which are of record.  Moreover, the examination reports are adequate as they were based on a review of the medical history, a physical examination and as sufficient information was provided such that the Board's determination is an informed one.  Finally, the RO adjudicated by way of a July 2009 rating decision the claims for degenerative disc disease C4-S1, cervical spine and L4-S1 claimed as cervical and/or thoracic spine disorder to include arthritis and degenerative disc disease.  The Veteran was informed of that decision and of his appellate rights but did not submit a notice of disagreement.  In addition, the RO attempted to obtain records from the Social Security Administration, which reported that the records had been destroyed.  The Veteran was informed of the RO's efforts by way of a May 2011 letter which also indicated that he should submit the records if they were in his possession and that he should send any information or evidence as soon as he could otherwise a decision might be made within 10 days.  See 38 C.F.R. § 3.159(e).  Accordingly, there was substantial compliance with the Board's remand instructions.  

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of a gunshot wound of the thoracic spine with Muscle Group XX involvement is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


